TEEAITORNEYGE~~L
                           OF TEXAS
                                   Aus-rxiu    11. TEXAS
I=RICEDANIEL




                                     July     3,   1952


               Hon. Robert S. Calvert
               Comptroller of public Accounts
               Austin, Texas
                                          Opinion No. V-1473
                                                   Re: Applicability of H.B.
                                                       ,753, 52na Legislature,
                                                       1951.,relating to ac-
                                                       countabiiity for State
                                                       property, to the State
                                                       Board ofPublIc Account-
                                                       ancy, the State-Board of
                                                       Nurse Examiners, and the
               Dear Sir:                               State Optometry Board.
                           Your   request for an opinion is in part as

                          "I will thank you to advise this ae-
                   partment whether the following state agencies
                   are governed by House Bill No. 753, passed
                   by the Fifty-second Legislature, and whether
                   these agencies are required to account and
                   report   tQ the State Comptroller the property
                   each has in its possession as required by
                   Rouse Bill No. 753: State Board of Public
                   Aocountancy; State Optometry Board; Board.of
                   Nurse Examiners."
                         House Bill 753, Acts 52na Leg., R.S. 1951, ch.
               356, p. 602 (Art. 6252-6, V.C.S.) defines "agency" as
               follows:
                         "'Agency' shall include any State de-
                    partment, agency, board or other instrumen-
                    tality, whether it is financed in whole or
                    in part by funds appropriated by the Leg-
                    islature or not; but shall not include local
                    political subdivisions of the State, such as                  f
                    counties, cities, towqs; school districts,
                    flood control districts, irrigations districts,
                    and the like."
Hon. Robert S. Calvert.,page 2 (V-1473)


          This office held in'Attorney Qeneral's Opinion
V-1443 (1952) that the definition of agency" included
such instrumentalities as the Daughters of the Republic,
the Daughters of the Confederacy, the San Jacinto Museum
of History'Association, the Battleship Texas Commission
of Texas, and the State Board of C~ontrol.
          The Texas State Board oftPublic Accountancy
was created originally in 1915 by the Legislature for
the purpose of regulating publicsaccountants. S.B.
222,'Acts'34th Leg., R.S. 1915, ch. 122, p. 184, super-
seded by S.B. 176 Acts 49th Leg., R.S. 1945, Ch. 315,
py'517 (now Art. $la, V.C.S.).
          The State Board of~optometry was created by
the Legislature in 1921 for-the purpose of regulating
the practice of optometry. S.B. 50, Acts 37th Le
1st C.S. 1931j ch.'51, p. 159.(now Arts. 4552-456&
V.C.S.).
          The Board of Nurse Examiners for-the State of
Texas was created by the Legislature in 1923 for the
,purposeof regulating~the'practide of professional
nursing. S.B. 40,~Acts 38th.Leg., R.S. 1923';ch. 183,
p'.415 (now.Arts. 4513-4528b;V.C.S;).
          ThenLegislature.has prescribed the qualifi-
cations, notiers,and dutiesand provided a method of
compensationfor the membersof the~respective boards.
The defInitionof "agency"~'is'stated iticlear and un*
ambiguous language.Bnd includes ~every instrumentality
of the State with certain specZfic exceptions.'notap-
plicable'to your request. St 'is'thereforeour opinion
that House Bill 753 is'applicable to these state
agencies',and .theyare~required to.'accountand report
to~the State Comptroller the'property each has in its
possession,~as required by~House Bill 753-   Att'y.~Gen.
op:v-1443' (1951).
                       SUMMARY
          House Bill 753, &ti 52nd Le:., R.S.
     1951, ch. 356, p. 602 (Art: 6252- , V.C.S,.)
     establishing an accounting system for State
     property, is applicable to'the Texas State
     Board of.Public Accountancy, the Texas State
    ',Boardof Optometry, and the Board of~Nurse
Hon. Robert S. Calvert, page 3 (V-1473)


     Examiners for the State of Texas. They are
     required to account and report to the State
     Comptroller of Publia Accounts the property
     each has in its possession as required by the
     act. Att'y, Gen. Op. V-1443 (1951).

                                 Yours very truly,
APPROVEP:                         PRICE DANIEL
                                 Attorney General
J. C. Davis.> Jr.
County Affairs Division
E. Jacobson
Reviewing Assistant
                                      Assistant
Charles D. Mathews
First Assistant

JR:am